Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 06/28/2021 
Claims 1-9, 11, and 13-16 are currently pending in this application.  Claims 10 and 12 have been cancelled.  Claims 14-16 have been withdrawn.  
The IDS filed on 06/22/2021 has been accepted.  

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dyor et al. US Patent Application Publication 2012/0144452 (hereinafter Dyor), in view of Saxman et al. US Patent Application Publication 2014/0026193 (hereinafter Saxman), and further in view of Milijkovic et al. US Patent Application Publication 2013/0274953 (hereinafter Miljkovic) 
As per claim 1, Dyor teaches a system for sharing location information of a user, comprising: a server (Figure 1 with location provider and authentication authority; also see paragraph 23); an apparatus (Figure 1 with user; see paragraph 24); an external device (Figure 1 with third party services); wherein the apparatus includes: a communication circuit configured to communicate with a server (paragarph 24-25, Figure 1, wherein user/device communicates with location provider); and a processor electrically connected with the communication circuit (see paragraph 21 wherein client device is a computing device); wherein the processor is configured to: transmit, via the communication circuit, the authentication information to the external device, which is a target for sharing the authentication information (paragraph 27 wherein user may provide third party service authentication credentials); wherein the external device receives the location information from the server through authentication using the authentication information (paragraphs 28, 29, and throughout wherein third party services receive locaiton information via credentials); and wherein a sharing time of the location information, a contents of the location information, and a method of acquiring the location 
	Although Dyor teaches authentication information, Dyor does not explicitly teach that the server transmits authentication information to the apparatus corresponding to an identification information which is acquired by the server, and wherein the processor of the apparatus receives the authentication information for sharing the information from the server.  However, acquiring authentication information from a server and transmitting this information to another entity to access information is well known in the art.  For example, see Saxman (Figure 6 and paragraph 59, wherein user provides identification information to server such as credentials; see Figure 6 and paragraph 60 wherein server transmits access token (authentication credentials) to personal device, see Figure 6 and paragraph 61 wherein personal device forwards access token to external/shared device; see Figure 6 wherein shared device transmits access token to resource server to receive information).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dyor with Saxman.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security and control when providing personal information access to other devices (Saxman paragraph 56).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Dyor combination with Miljkovic.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an inexpensive way to gather and report vehicle information (paragraph 6 of Miljkovic).
As per claim 2, the Dyor combination teaches wherein the apparatus selectes the external device depending on a type of service to be provided using the location information (Dyor, Figure 1, paragraph 22-23 wherein users selects third party service).
As per claim 3, the Dyor combination teaches wherein the apparatus selects the external device based on user input provided to the apparatus (Dyor paragraph 22 wherein third party service is an application resident on client device which user may select).
	As per claim 4, it would have been obvious over the Dyor combination wherein the processor is configured to acquire the location information through a web-page provide provided by the server (Miljkovic paragraph 38 with providing a link to a server that can access location).
	As per claim 6, it would have been obvious over the Dyor combination wherein the processor is configured to acquire the location information through a notification provided by the server (Miljkovic paragraph 36-37 with providing location of vehicle to user via the server).

	Claim 13 is rejected using the same basis of arguments used to reject claim 1 above.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Dyor combination as applied above, and further in view Wagner et al. US Patent Application Publication 2013/0104035 (hereinafter Wagner).
As per claim 5, although the Dyor combination does not explicitly teach acquiring the location information in a HTTP response to an HTTP request provided by the server, this would have been obvious.  See the rejection of claim 4 of utilizing webpages for providing location information.  Utilizing a well known protocol, such as HTTP, would have been obvious to one of ordinary skill in the art as it would have been obvious to utilize well known protocols to provide adaptability to other systems.  However, for a further teaching of HTTP, see Wagner (paragraph 45 and throughout with utilizing HTTP for providing location information).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Dyor combination with Wagner.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an easy way to provide a user’s location (paragraph 10).  	
	As per claim 7, the Dyor combination does not explicitly teach wherein the processor is configured to: periodically acquire the location information from the server using the authentication information.  However, this would have been obvious.  Dyor already teaches 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Dyor combination with Wagner.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an easy way to provide a user’s location (paragraph 10).  	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Dyor combination as applied above, and further in view of Kustanowitz 2015/0168168 (hereinafter Kustanowitz).
	As per claim 8, the Dyor combination does not explicitly teach determine whether the vehicle enters and/or exits a specified location using the location information.  However, this would have been obvious.  Miljkovic already teaches the location of a vehicle based on igniation on/off states (see abstract and throughout), which would allow a user to determine when a vehicle is at a specified location.  However, for a further teaching on determining when a vehcle enters/exits a specified location, see Kusanowitz (paragraph 11, 14, 15, 17 and throughout with tracking a vehicle and getting alerts at arrival times).

	As per claim 9, the Dyor combination does not explicitly teach determine whether the vehicle departs from, approaches, and/or arrives at a specified location using the location information.  However, this would have been obvious.  For example, see Kusanowitz (paragraph 11, 14, 15, 17 and throughout with tracking vehicle and estimating arrival times). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Dyor combination with Kustanowitz.  One of ordinary skill in the art would have been motivated to perform such an addition to enable locating and tracking of different assets (paragraph 2 of Kustanowitz).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495